Citation Nr: 1550714	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-15 088	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for scars of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from July 1960 to December 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Waco, Texas, Regional Office (RO) which granted service connection for a lumbar spine scar with an initial rating of 0 percent effective October 5, 2010.

In November 2015, the Veteran submitted a claim to reopen service connection for right lower extremity sciatica/radiculopathy.  The issue of reopening service connection for the Veteran's right lower extremity sciatica/radiculopathy has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In a September 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the initial rating of 0 percent for a scar of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the initial rating of 0 percent for a scar of the lumbar spine.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MATTHEW D. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


